and we order these consolidated appeals dismissed. This dismissal is
                  without prejudice to appellant's right to file a motion to reinstate these
                  consolidated appeals should the district court decline to grant the relief
                  requested.' Any such motion to reinstate these consolidated appeals shall
                  be filed within 60 days of the district court's order declining to grant the
                  requested relief. The parties' request to stay the briefing schedule in these
                  matters is denied as moot.
                               It is so ORDERED.




                                                                                      J.
                                                      Pickering




                                                      Parraguirre




                                                      Saitta


                  cc:   Hon. Jessie Elizabeth Walsh, District Judge
                        Howard Kim & Associates
                        Akerman LLP/Las Vegas
                        Eighth District Court Clerk




                        1 Wenote that any aggrieved party may file a notice of appeal from
                  any appealable order entered at the completion of the district court
                  proceedings. See NRAP 3A.



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    ea